Citation Nr: 0946849	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected allergic rhinitis.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the cervical spine.  

3.  Entitlement to a compensable disability evaluation for 
service-connected left ear hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to May 1979. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The Veteran provided testimony at a February 2007 hearing 
before the regional office.  A transcript of the proceeding 
is associated with the claims folder.  

In a September 2007 rating decision, the RO increased the 
Veteran's disability evaluation for his service-connected 
allergic rhinitis from 0 to 10 percent disabling, effective 
October 8, 2004, the effective date of the grant of service 
connection.  In accordance with AB v. Brown, 6 Vet. App. 35 
(1993), the Veteran will generally be presumed to be seeking 
the highest rating available, and it follows that a partial 
grant of an increased rating does not terminate an appeal.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
Veteran's allergic rhinitis is manifested by nasal polyps.

2.  Prior to April 10, 2007, the Veteran's degenerative disc 
disease of the cervical spine disability is primarily 
manifested by subjective pain.  There is no evidence of 
limitation of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, limitation 
of the combined range of motion of the cervical spine not 
greater than 170 degrees, nor is there muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  While intervertebral disc syndrome 
is shown, there is no evidence of incapacitating episodes.    

3.  Since April 10, 2007, the Veteran's degenerative disc 
disease of the cervical spine demonstrates limitation of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees.  There is no evidence of 
incapacitating episodes.    

4.  Throughout the rating period on appeal, the Veteran's 
left ear hearing loss was manifested by no more than Level 
VII impairment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for allergic rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.97, Diagnostic Code 6522 (2009).

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
prior April 10, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5243 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
since April 10, 2007 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2009).

4.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.385, 4.85, 4.86, 4.87, 4.1 Diagnostic Code 
(DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the Veteran's claim of entitlement to an initial 
disability evaluation for service-connected allergic 
rhinitis, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of October 8, 2004, the date 
of his claim for increase, and an initial 0 percent rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Regarding the Veteran's claims of entitlement to an increased 
disability evaluation for service-connected cervical spine 
condition and service-connected left ear hearing loss, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence 
that may be obtained or requested; (3) and further notify the 
claimant that "should an increase in disability be found, a 
disability rating will be determined by applying relevant 
[DC's]," and that the range of disability applied may be 
between 0% and 100% "based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated on other grounds sub nom. Vazquez-Flores v. 
Shinseki, --- F.3d ----, No.2008-7150, (Fed.Cir. Sept. 4, 
2009).


Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In the October 2004 and February 2006 letters, the RO stated 
that to establish entitlement to an increased evaluation for 
his service-connected cervical spine condition and left ear 
hearing loss condition, the evidence must show that his 
condition had worsened.  The letter also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The June 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the Veteran's service-
connected skin disability under the applicable diagnostic 
code.  The October 2006 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected disability, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 
4.10, disability evaluations center on the ability of the 
body or system in question to function in daily life, with 
specific reference to employment.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained VA outpatient 
treatment records, as well as private treatment records, 
afforded the Veteran examinations, and assisted the Veteran 
in obtaining evidence.  
Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The Veteran maintains that his service-connected allergic 
rhinitis, cervical spine, and left ear hearing disabilities 
are more severe than currently rated.  In that regard, 
disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Regarding the Veteran's claim for an increased disability 
rating for his service-connected allergic rhinitis, as in 
this case, the appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regarding the Veteran's claims for increased disability 
ratings for his service-connected cervical spine and left 
ear, in cases such as this, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Allergic Rhinitis

In the June 2005 rating decision, the RO granted service 
connection and assigned an initial 0 percent evaluation for 
allergic rhinitis, effective from October 8, 2004, the date 
of claim.  Subsequently, in the September 2007 rating 
decision, the RO increased the Veteran's disability 
evaluation from 0 percent to 10 percent, effective from 
October 8, 2004.  The RO has rated the Veteran's allergic 
rhinitis disability under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6522.  In determining whether the next higher 30 percent 
rating is warranted, the pertinent evidence of record has 
been reviewed and a discussion of such evidence follows.  

Under DC 6522, allergic rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, warrants a 10 
percent disability rating, and with polyps, a 30 percent 
disability rating is warranted.  38 C.F.R. § 4.97, DC 6522.

 In a February 2004 VA outpatient treatment note, the 
Veteran's allergic rhinitis is improving with the use of 
Nasacort; his prescriptions for Nasacort and Claritin are 
continued.  

In a July 2004 VA outpatient treatment record, the Veteran 
was instructed to continue his use of Nasacort and Claritin 
for his allergic rhinitis.  


The Veteran underwent a VA examination in May 2005.  At the 
time, the Veteran reported constant nasal congestion.  The 
Veteran is currently taking inhalers and other medication for 
his service-connected condition.  The Veteran indicated that 
he has frontal sinus headaches, as well as dizziness.  The 
Veteran denied any periods of incapacitation.  

On examination, the examiner noted that Veteran's slight 
tenderness of frontal sinuses, however, did not note any 
nasal obstruction.  The examiner diagnosed the Veteran with 
allergic rhinitis, sinusitis.  

During the February 2007 hearing before the RO, the Veteran 
testified that when he experiences a build-up of nasal 
congestion, he loses his equilibrium.  The Veteran further 
stated that he takes nasal sprays and other medications to 
treat his service-connected allergic rhinitis.  

The Veteran underwent a second VA examination in April 2007.  
At the time, the Veteran indicated that his allergic rhinitis 
began while in service, and that he was tested and told that 
he is allergic to dust and grass.  The Veteran currently 
takes oral Benadryl three times a day and Flonase nasal spray 
three times a day.  The Veteran indicated that he experiences 
and "attack" one time per week.  The most recent attack the 
Veteran experienced was last week; at the time, the Veteran 
had severe sneezing, a runny nose, itchy and watery eyes, and 
hives all over his face which resulted in a headache and 
earache.  When the Veteran experiences an attack, he 
indicated that he takes his medications and goes to sleep.  
The Veteran retired from his position at the Social Security 
Administration in 2004.  

On examination, the Veteran's pupils were equal, round, and 
reactive to light.  His extraocular motions were intact.  His 
sclerae were slightly injected.  His eyes were not runny.  
His sinuses were nontender to palpitation.  His nasal mucosa 
was pink and moist.  The Veteran was able to breath out of 
each naris when the other was occluded.  His oropharynx was 
clear and without posterior nasal drip, cobblestoning, 
erythema, or edema.  The Veteran's chest was clear, 
anteriorly and posteriorly.  His cardiovascular rhythm and 
rate were normal.  

Upon review of the evidence of record, the Board finds that 
the evidence fails to demonstrate any nasal polyps.  38 
C.F.R. § 4.97, DC 6522.  Accordingly, the Veteran's 
disability picture does not most nearly approximate the 
criteria for the next-higher 30 percent evaluation.  

Therefore, there is no support for a rating in excess of 10 
percent for allergic rhinitis for the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Cervical Spine

The Veteran's cervical spine disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5243.  In 
determining whether the next higher 20 percent rating is 
warranted, the pertinent evidence of record has been reviewed 
and a discussion of such evidence follows.  

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. 
§ 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent evaluation is appropriate where there 
is forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent evaluation is appropriate for favorable ankylosis of 
the entire cervical spine.  A 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is appropriate 
for unfavorable ankylosis of the entire spine.  Note (1) 
requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  For purposes of evaluations under DC 5243, Note (1) 
states that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The Veteran underwent a VA examination in May 2005.  At the 
time, the Veteran reported that he experienced the onset of 
cervical pain in 1975.  He currently takes pain medication 
for his disability.  The Veteran denied flare-ups, assistive 
devices, bowel complaints, bladder complaints, numbness, 
weakness, and erectile dysfunction.  The Veteran indicated 
that he is not employed.  

On examination, the Veteran's cervical spine range of motion 
forward flexion was 0 to 60 degrees, extension was 0 to 22 
degrees, left lateral flexion was 0 to 13 degrees, right 
lateral flexion was 0 to 16 degrees, left lateral rotation 
was 0 to 45 degrees, and right lateral rotation was 0 to 55 
degrees.  Range of motion of the Veteran's cervical spine was 
slightly limited following repetition; however, there was no 
fatigue, weakness, or lack of endurance.  There was no spasm, 
weakness, tenderness, or painful motion.  There was no pain 
on motion.  There was no deformity.  The examiner diagnosed 
the Veteran with degenerative disc disease of the cervical 
spine.  

During the February 2007 hearing before the regional office, 
the Veteran testified that pain radiates from his neck to his 
fingertips due to his service-connected degenerative disc 
disease.  

The Veteran underwent a second VA examination in April 2007.  
At the time, the Veteran indicated that the pain in his neck 
is a five to seven out of ten, for which he takes Tylenol 
regularly.  The Veteran indicated that he experiences flare-
ups in the morning and towards the end of the day, however, a 
hot shower and Tylenol help to improve his condition.  The 
Veteran reported that with increased pain he occasionally 
feels dizzy and experiences some numbness of the arms.  The 
Veteran continues to participate in competitive pistol and 
rifle shooting.  The Veteran reported that he missed a lot of 
work when working for the Social Security Administration, 
which led him to retire.  The Veteran indicated that he has 
not worked for the past year.  

On examination, the Veteran's cervical spine demonstrated 
forward flexion from 0 to 30, backward extension from 0 to 
30, lateral flexion from 0 to 40, and rotation from 0 to 55.  
Throughout repetitions, the Veteran complained of pain, 
however, the examiner noted that there were no additional 
limitations on range of motion or joint function following 
repetition due to pain, fatigue, weakness, lack of endurance, 
or incoordination.  On bilateral upper extremity examination, 
the Veteran's sensation, strength, and reflexes were intact.  
There was no tenderness or atrophy.  The Veteran was able to 
move his hands and arms freely.  X-rays of the Veteran's 
cervical spine showed mild right C3-4, C4-5 frontal 
narrowing, and widely patent left neural foramina.  The 
examiner diagnosed the Veteran with cervical spine strain 
with a history of neuroforaminal narrowing at C3 on the right 
as proven on X-ray with subjective complaints of radicular 
pain in the upper extremities.    

Based on the aforementioned evidence, the Veteran has met the 
schedular requirements for a 20 percent disability evaluation 
from April 10, 2007.  Forward flexion of the Veteran's 
cervical spine was shown to be greater than 15 degrees but 
not greater than 30 degrees; the examination report indicates 
that his cervical spine demonstrated forward flexion from 0 
to 30 degrees.  As forward flexion is not 15 degrees or less, 
assignment of a 30 percent rating is not warranted from April 
2007.  As there is no evidence of incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks in the last 12 months, an increased rating based 
upon consideration of the Formula for Rating Intervertebral 
Disc Syndrome is not warranted.  

The Board further finds that the evidence does not support a 
finding that a rating in excess of 10 percent is warranted 
prior to April 10, 2007.  The May 2005 VA examination did not 
note pain associated with the Veteran's service-connected 
disability, nor do the range of motion findings show that the 
Veteran warrants the next higher 20 percent disability 
rating; specifically, the Veteran's forward flexion of the 
cervical spine was not shown to be greater than 15 degrees 
but not greater than 30 degrees.  Moreover, regarding the 
DeLuca criteria, the examiner noted that the Veteran's range 
of motion of his cervical spine was slightly limited 
following repetition; however, he reported that there was no 
fatigue, weakness, or lack of endurance.  The Veteran has 
been diagnosed with degenerative disc disease, thus a 
discussion of an evaluation rating increase under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is necessary.  Under that Formula, 
assignment of a 20 percent disability evaluation requires 
showing of incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  The medical evidence of record does not 
demonstrate any incapacitating episodes due to the Veteran's 
cervical spine service-connected disability.  Therefore, 
given the evidence of record, prior to April 10, 2007, the 
Veteran does not warrant the next higher 20 percent 
disability evaluation.     

Left Ear Hearing Loss

In the January 1980 rating decision, the RO granted the 
Veteran service connection for his left ear hearing loss at 0 
percent disabling, effective May 10, 1979, the date of claim.  
In the August 2001 rating decision, the RO continued the 
Veteran's 0 percent disability evaluation.  In October 2004, 
the Veteran filed a claim for a compensatory disability 
evaluation.  In the June 2005 rating decision, the RO 
continued the Veteran's 0 percent disability rating.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  
38 C.F.R. §§ 4.85(b), 4.87.

If, as in this case, impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation of hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes a 
May 2005 VA examination, a February 2007 hearing, and an 
April 2007 VA examination.  

The Veteran underwent a VA audiological examination in May 
2005.  The examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
LEFT
80 
70
85
75

Based upon the above findings, the Veteran's puretone average 
for his left ear was recorded as 78.  Speech recognition was 
92 percent for his left ear. 

The findings of the aforementioned VA examination, when 
applied to the rating criteria for hearing impairment, show 
that the criteria for a compensable evaluation for left ear 
hearing loss have not been met.  Specifically, the Veteran's 
left ear manifested an average puretone threshold of 78 
decibels, with a 92 percent speech discrimination.  Referring 
to 38 C.F.R. § 4.85, Table VI, the Veteran's left ear hearing 
loss to be Level II impairment.  The Veteran's right ear is 
not service connected, thus a roman numeral I is used in 
Table VII of 38 C.F.R. § 4.85(f).  These results applied to 
Table VII result in a noncompensable evaluation.  The 
Veteran's service-connected left ear does demonstrate an 
exceptional pattern of hearing impairment under the provision 
of 38 C.F.R. §§ 4.86(a), however, when the aforementioned 
results are applied to the rating criteria, the criteria for 
a compensable evaluation for left ear hearing loss have not 
been met under 4.86a.  Specifically, referring to 38 C.F.R. § 
4.85, Table VIA, the Veteran's left ear hearing loss to be 
Level VII impairment.  Again, the Veteran's right ear is not 
service connected, thus a roman numeral I is used in Table 
VII of 38 C.F.R. § 4.85(f).  These results applied to Table 
VII result in a noncompensable evaluation.

During the February 2007 hearing before the regional office, 
the Veteran testified that he has difficulty understanding 
speech when his right ear is closed, specifically, the 
Veteran indicated that he only hears a lower sound.  The 
Veteran further indicated that the May 2005 VA audiological 
examination was not adequate, as he found the speech 
discrimination test to be unfair.

The Veteran underwent a second VA audiological examination in 
April 2007.  The examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
LEFT
75
75
80
80

Based upon the above findings, the Veteran's puretone average 
for his left ear was recorded as 78.  Speech recognition was 
80 percent for his left ear. 

The findings of the aforementioned VA examination, when 
applied to the rating criteria for hearing impairment, show 
that the criteria for a compensable evaluation for left ear 
hearing loss have not been met.  Specifically, the Veteran's 
left ear manifested an average puretone threshold of 78 
decibels, with an 80 percent speech discrimination.  
Referring to 38 C.F.R. § 4.85, Table VI, the Veteran's left 
ear hearing loss to be Level V impairment.  The Veteran's 
right ear is not service connected, thus a roman numeral I is 
used in Table VII of 38 C.F.R. § 4.85(f).  These results 
applied to Table VII result in a noncompensable evaluation.  
The Veteran's service-connected left ear does demonstrate an 
exceptional pattern of hearing impairment under the provision 
of 38 C.F.R. §§ 4.86(a), however, when the aforementioned 
results are applied to the rating criteria, the criteria for 
a compensable evaluation for left ear hearing loss have not 
been met under 4.86a. Specifically, referring to 38 C.F.R. § 
4.85, Table VIA, the Veteran's left ear hearing loss to be 
Level VII impairment.  Again, the Veteran's right ear is not 
service connected, thus a roman numeral I is used in Table 
VII of 38 C.F.R. § 4.85(f).  These results applied to Table 
VII result in a noncompensable evaluation.

The Board notes that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  However, even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In this case, the Veteran has not alleged any 
prejudice.  

In sum, the evidence of record does not demonstrate a 
compensable evaluation for left ear hearing loss for any 
portion of the rating period on appeal.  Without an 
approximate balance of positive and negative evidence that 
would give rise to a reasonable doubt in favor of the 
appellant receiving an increased rating, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.

Extraschedular Considerations

During the May 2005 and April 2007 VA examinations the 
Veteran reported that he is not currently working.  
Specifically, the April 2007 examination report indicated 
that the Veteran stated that he missed a lot of work when he 
was employed at the Social Security Administration, which led 
him to retire.  Moreover, during the February 2007 hearing 
before the regional office, the Veteran reported that he was 
currently unemployed.  He testified that he stopped working 
because he reached the age of retirement within the federal 
government system, however, he also indicated that he retired 
because he was not working at 100 percent due, in part, to 
his service-connected cervical spine condition.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

The reports of the May 2005 or the April 2007 examinations 
did not include an explanation of the Veteran's unemployment.  
The May 2005 examination report, regarding the Veteran's 
service-connected cervical spine disability did note, 
however, that the Veteran's disability does not affect his 
daily activities.   

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
allergic rhinitis, cervical spine, or left ear hearing loss 
disabilities.  The competent medical evidence of record shows 
that his cervical spine disability is primarily manifested by 
pain, the Veteran's allergic rhinitis is primarily manifested 
by nasal congestion, and his left ear hearing loss is 
primarily manifested by difficulty in understanding what 
others are saying.  The effects of the Veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected allergic rhinitis is denied.  

Entitlement to a disability evaluation of in excess of 10 
percent for service-connected cervical spine degenerative 
disc disease prior to April 10, 2007, is denied, and a 
disability evaluation of 20 percent since April 10, 2007 is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


